  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Petitioner,           )
                           )            CIVIL ACTION NO.
     v.                    )              2:19cv111-MHT
                           )                   (WO)
ALABAMA BOARD OF PARDONS & )
PAROLE, et al.,            )
                           )
     Respondents.          )

                             JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court that:

      (1) Petitioner’s     objections   (doc.   no.    46)     are

overruled.

      (2) The     United      States    Magistrate         Judge's

recommendation (doc. no. 40) is adopted.

      (3) The petition for writ of habeas corpus (doc.

no.    1)   is   dismissed    without   prejudice     to     allow

petitioner to exhaust available state remedies.

      No costs are taxed.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 24th day of July, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
